NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0526n.06

                                          No. 21-4213

                         UNITED STATES COURT OF APPEALS                               FILED
                              FOR THE SIXTH CIRCUIT                             Dec 19, 2022
                                                                            DEBORAH S. HUNT, Clerk
                                                        )
 KELLI NOLAN,
                                                        )
        Plaintiff-Appellant,                            )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
 v.                                                     )      COURT     FOR      THE
                                                        )      NORTHERN DISTRICT OF
 OHIO DEPARTMENT OF REHABILITATION                      )      OHIO
 AND CORRECTION,                                        )
        Defendant Appellee.                             )                            OPINION
                                                        )



Before: SILER, BUSH, and READLER, Circuit Judges.

       JOHN K. BUSH, Circuit Judge. Kelli Nolan sued the Ohio Department of Rehabilitation

and Correction for unlawful sex discrimination and for retaliation. The parties cross-moved for

summary judgment, and the district court ruled in favor of the Department. Nolan appeals the

district court’s grant of summary judgment denying her unlawful discrimination claim. We

AFFIRM.

                                               I.

       The Ohio Department of Rehabilitation and Correction (ODRC) is the adult corrections

system for the state of Ohio. To manage its employees and maintain effective supervision of adult

offenders, ODRC has two separate tracks for employee discipline—one based on attendance and

the other, performance. Each track has progressively higher sanctions for additional violations

within the same track.
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


       Kelli Nolan, a current employee at ODRC’s Marion Correctional Institution (MCI),

violated policies related to both tracks. Nolan acknowledges those violations but claims that the

severity of her punishments under each track resulted from unlawful sex discrimination.

A. Removal

       The first disciplinary action that Nolan challenged was removal from work. ODRC issued

Nolan a Notice of Removal for misconduct related to a state court criminal proceeding.

       The series of unfortunate events began with Nolan attending the criminal trial of a friend,

Micah McCoy, on December 14, 2018. Nolan left work in her uniform at around 6:30 a.m. that

day. MCI policy required that she change out of her uniform once she left the correctional facility.

But she had errands to run that prevented her from changing clothes before going to the courthouse.

So, when Nolan attended the trial that day, she was still in uniform.

       That was not her only mistake. Later, on McCoy’s behalf, Nolan called his probation

officer, Heather Miller, who also was the Pre-Sentencing Investigation (PSI) Writer for his case.

Nolan alleges that she was unaware that Miller was the PSI Writer. Nolan insists that her intent in

contacting Miller was simply to obtain information concerning McCoy’s sentencing proceeding.

However, during the phone conversation, Miller revealed that she was the PSI Writer, to which

Nolan responded that she understood what that meant from her work at MCI. Based on their

conversation, Miller testified that she “kind of” felt or believed that Nolan was trying to use her

position at MCI to influence the outcome for McCoy.

       Nolan planned to testify on McCoy’s behalf at sentencing. Sometime after McCoy’s trial

but before his sentencing hearing, Nolan notified MCI officials about their relationship and his

pending sentencing. Nolan also filed a report with MCI on December 28—the day after the




                                                -2-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


sentencing hearing—which disclosed the relationship but did not notify MCI officials that she had

been a witness at that hearing.

          At the December 27th sentencing, Nolan spoke as a character witness for McCoy. She wore

plain clothes to court this time, and she made many statements relevant to eventual discipline by

ODRC:

          1. “. . . I’ve worked for the Ohio Department of Rehabilitation and Correction for
             11 years so a lot of [McCoy’s] friends are fellow corrections officers at various
             institutions.”
          2. “I believe [McCoy] to be a patriot as I am who loves his country and those who
             serve and protect it whether be green, blue or in my case grey [referring to her
             ODRC-issued uniform].”
          3. “To hear someone say that [McCoy] made a threat towards law enforcement, to
             me, was absurd and a gross distortion of the truth.”
          4. “Not long ago myself and my other co-workers and friends of [McCoy’s] who
             work at other institutions, we actually attempted to get him hired on with us
             with the [ODRC].”
          5. “[McCoy] did go through the process of the [ODRC] application.”
          6. “[McCoy] was very eager to become a Correction Officer and I believe that he
             would have been an excellent Correction Officer.”
          7. “[McCoy] has always been a productive and contributing citizen to the
             community so I ask you to show him leniency.”
          8. “I don’t feel, you know, working in a correctional facility, I don’t feel he is
             gonna [sic] do the community any justice inside a correctional facility.”

R.24-1, PageID.1724–25.

          Shortly after Nolan testified, the prosecutor in McCoy’s case informed MCI that an MCI

employee was attempting to interfere with the case. The ODRC warden then called for Investigator

Leon Walker to look into the matter. Among other things, Walker interviewed several individuals,

including the prosecutor, reviewed photos and audio recordings of the criminal sentencing, and

reviewed Nolan’s filed incident reports concerning her relationship with McCoy. Walker found

that Nolan knowingly violated rules of the Standards of Employee Conduct, including by wearing

her uniform to a criminal trial and by disclosing her employment during her testimony on McCoy’s

behalf.

                                                  -3-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


          On February 28, 2019, Officer Patty Finch held a pre-disciplinary hearing to consider

Nolan’s actions surrounding McCoy’s trial and sentencing. The ODRC alleged that Nolan violated

the following rules:

          1. Rule 7: Failure to follow post orders, administrative regulations, policies, or
             written or verbal directives.
          2. Rule 16: Misusing official position for personal gain, to include but not limited
             to the accepting or soliciting of bribes in the course of carrying out assigned
             duties.
          3. Rule 21: Unauthorized use, release or misuse of information.
          4. Rule 24: Interfering with, failing to cooperate in, or lying in an official
             investigation or inquiry.
          5. Rule 39: Any act that would bring discredit to the employer.

Wainwright Dep., R.22, PageID.1055–56. In addition to these alleged rule violations, ODRC

pointed to two key policies that relate to Nolan’s conduct. One is its Dress Code Policy, which

states:

          All uniformed personnel shall report for work in clean, neat uniforms. Uniformed
          personnel shall wear the complete uniform at all times while on duty. No uniformed
          personnel shall wear the uniform or any part of the uniform while off duty, unless
          the individual is preparing to go on duty or is in the process of leaving the tour of
          duty. The uniform shall not be worn in any situation that would bring discredit to
          the agency including, but not limited to, purchasing or drinking alcoholic beverages
          and entering an establishment that provides gambling/gaming.

Id. at PageID.1034. The other is the Public Relations Policy, which requires employees to submit

a request form to their managing officer for approval prior to speaking engagements or public

relations efforts to an external audience concerning ODRC issues.

          In her report, Finch found that Nolan committed the alleged rule violations. Finch noted

that Nolan wore her uniform during a criminal trial that was not part of her duties as a correctional

officer and that she referenced her work experience when requesting leniency for McCoy at his

sentencing hearing. Finch also found that Nolan represented herself as a correctional officer for

ODRC and, without permission, made statements in open court concerning ODRC’s hiring

                                                  -4-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


practices and procedures. And Finch determined that those actions tarnished ODRC’s working

relationship with the law enforcement community.

        Philip Rader, the Labor Relations Officer, then had the responsibility for making

disciplinary recommendations to the warden. Rader recommended that Nolan be fired, and the

warden accepted that recommendation, effectively terminating Nolan’s employment.

        Nolan’s union then filed a grievance on her behalf. At the conclusion of the grievance and

arbitration procedures, an arbitrator reinstated Nolan as a corrections officer without loss of

seniority, but with loss of back pay. The arbitrator determined that Nolan’s actions were negligent

and worthy of discipline, but that they did not warrant removal. Specifically, the arbitrator found

that the record did not reflect that Nolan’s actions adversely impacted ODRC’s relationship with

the law enforcement community, nor did they suggest that Nolan could not learn from the matter

or be trusted further as a corrections officer.

B. Suspension

        The second disciplinary action was Nolan’s suspension from employment. Nolan was late

for work on January 30, 2019, because of car trouble. Nolan initially sought sick leave to cover

her late arrival, but that request was denied because she was not actually ill. Later, Nolan submitted

a request for 1.4 hours of compensatory leave, but she did not have enough compensatory time

available.1

        Lieutenant Williams investigated Nolan’s 2019 leave violation. Nolan admitted to being

late for work and that she did not have the necessary compensatory time to cover her tardiness.

ODRC then conducted a pre-disciplinary hearing concerning Nolan’s leave violation. It assigned


1
  This was not the first instance that Nolan improperly requested compensatory leave. ODRC
previously disciplined Nolan for attempting to use compensatory time that she did not have in
March 2015.
                                                  -5-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


a hearing officer, who found that Nolan violated Rule 4A of ODRC’s Standards of Employee

Conduct, which covers absence without proper authorization for three days or less, including being

late for work for more than one hour.         Though the report recognized Nolan’s mitigating

circumstances of having car issues, it also acknowledged that Nolan’s prior attendance problems

prevented her from having the requisite compensatory leave necessary to cover her unforeseen

tardiness. ODRC issued Nolan a two-day suspension for her attendance violation.

C. Litigation

       On June 11, 2019, Nolan filed a report with the Equal Employment Opportunity

Commission (EEOC) alleging discrimination stemming from the removal and two-day suspension.

Upon receipt of a right-to-sue letter from the EEOC, Nolan filed her complaint in the district court,

alleging claims that included sex discrimination in violation of Title VII of the Civil Rights Act of

1964. The discrimination allegedly arose when she was disciplined with removal for wearing her

uniform to a trial proceeding and given a two-day suspension for violating the attendance policy.2

Nolan alleged that, on multiple occasions, Rader had recommended harsher discipline for female

officers than their male counterparts and that, consistent with this practice, he recommended with

a discriminatory purpose that Nolan be fired. She further alleged that ODRC terminated her

employment for pre-textual reasons because of her gender in violation of 42 USC § 2000(e).

       Following the parties’ cross-motions for summary judgment, the district court ruled in

ODRC’s favor. Relevant here, the district court found that Nolan failed to establish her prima

facie case of unlawful discrimination as required by McDonnell Douglas v. Green, 411 U.S. 792,

802 (1975). In particular, the district court held that she failed to demonstrate that similarly


2
  Nolan also alleged that she was subjected to discriminatory treatment stemming from discipline
for cursing and that she was subjected to retaliation after reporting her claims to the EEOC.
Because Nolan does not appeal decisions related to those issues, we decline to address them here.
                                                -6-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


situated non-protected employees were treated more favorably and failed to introduce direct

evidence of discrimination based on her sex. Thus, the district court determined that no reasonable

jury could conclude that the ODRC had any discriminatory animus, let alone that such animus

motivated its decision to discipline her.

       Nolan filed a timely appeal.

                                                 II.

       We review a district court’s grant or denial of summary judgment de novo. DePiero v.

City of Macedonia, 180 F.3d 770, 776 (6th Cir. 1999) (citation omitted). We affirm summary

judgment when “there are no issues of material fact in dispute and the moving party is entitled to

judgment as a matter of law.” Id. (citing Fed. R. Civ. P. 56(c)). When inferences may be fairly

drawn from the underlying facts, those inferences “must be viewed in the light most favorable to

the party opposing the motion.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986) (quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)). But this Court

“does not weigh the evidence or make credibility judgments when reviewing a summary judgment

motion.” Spratt v. FCA US LLC, 812 F. App’x 348, 355 (6th Cir. 2020).

       The party opposing a granted motion for summary judgment “must set forth specific facts

showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986). Indeed, it “must present ‘affirmative evidence’ to support his/her position; a mere ‘scintilla

of evidence’ is insufficient.” Mitchell v. Toledo Hosp., 964 F.2d 577, 584 (6th Cir. 1992) (quoting

Anderson, 477 U.S. at 252).

       At the summary judgment stage, courts should not allow cases with burden-shifting

analyses such as this one to “obfuscate the appropriate question—whether there exists a genuine

issue of material fact.” Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 813 (6th Cir. 2011).


                                                 -7-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


There must be evidence from which a jury could reasonably find in favor of the plaintiff.

Anderson, 477 U.S. at 252.

                                                III.

       To establish a prima facie case of sex discrimination because of unequal treatment, the

plaintiff must prove “(1) she is a member of a protected group; (2) she was subjected to an adverse

employment decision; (3) she was qualified for the position; and (4) . . . similarly situated non-

protected employees were treated more favorably.” Jackson v. VHS Detroit Receiving Hosp., Inc.,

814 F.3d 769, 776 (6th Cir. 2016) (quoting Peltier v. United States, 388 F.3d 984, 987 (6th Cir.

2004)). The plaintiff has the initial burden of establishing a prima facie case by a preponderance

of the evidence. Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 252–53 (1981). The

evidence must be of the kind from which a reasonable jury could find in favor of the plaintiff.

Willard v. Huntington Ford, Inc., 952 F.3d 795, 807 (6th Cir. 2020).

       After establishing a prima facie case, the burden “shifts to the defendant to articulate a

legitimate, non-discriminatory reason for the adverse action.” Nguyen v. City of Cleveland, 229

F.3d 559, 562 (6th Cir. 2000) (citing Green, 411 U.S. at 802–03). If the defendant’s burden is

met, the plaintiff then must demonstrate that the defendant’s reasons are a pretext for

discrimination. Id. Therefore, our inquiry necessarily “asks whether reasonable jurors could find

by a preponderance of the evidence that the plaintiff is entitled to a verdict . . . .” Anderson, 477

U.S. at 252.

       The parties do not dispute that Nolan satisfied the first three elements set forth above. What

is left, then, is the fourth element—the comparator analysis, which requires that Nolan show she

was similarly situated to male employees who were treated more favorably. To be a proper

comparator, the non-protected employee “need not be identical in every way.” Tennial v. United


                                                -8-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


Parcel Serv., Inc., 840 F.3d 292, 304 (6th Cir. 2016). The key is that the two employees are

“similar in ‘all of the relevant aspects.’” Seay v. Tennessee Valley Authority, 339 F.3d 454, 480

(6th Cir. 2003) (quoting Pierce v. Commonwealth Life Ins. Co., 40 F.3d 796, 802 (6th Cir. 1994)).

These “relevant aspects,” though nominally factors, must each be independently satisfied to

determine whether the plaintiff and the alleged comparator are similarly situated: “the individuals

with whom the plaintiff seeks to compare his/her treatment must have [1] dealt with the same

supervisor, [2] have been subject to the same standards and [3] have engaged in the same conduct

without such differentiating or mitigating circumstances that would distinguish their conduct or

the employer’s treatment of them for it.” Jackson, 814 F.3d at 777 (quoting Mitchell v. Toledo

Hosp., 964 F.2d 577, 583 (6th Cir. 1992)).         For the third prong, we consider “the type,

circumstances, and respective severity of the misconduct alleged.” Spratt, 812 F. App’x at 355

(citing Jackson, 814 F.3d at 780–83).

       Nolan alleges that former ODRC officers Dustin Smith and Ryan Pakish are adequate

comparators. We address each in turn.

A. Dustin Smith

       Dustin Smith was a corrections officer who was disciplined for violating ODRC’s Dress

Code Policy. Smith wore his full uniform to an establishment that serves pizza and alcohol, among

other things. There Smith had dinner with his wife, infant daughter, and two adults. After an

investigation, ODRC determined that Smith violated Rule 7 (failure to follow post orders,

administrative regulations, polices, or written or verbal directives) when he wore his uniform while

eating at a restaurant. Smith received only a written reprimand since it was his first discipline

under the performance track of the ODRC’s rules.




                                                -9-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


       Nolan argues that Smith is an adequate comparator because he was subject to more

favorable treatment than her for the same offense—violating Rule 7 for wearing the full uniform

off duty. What’s more, Nolan notes that the same person who investigated her, Leon Walker,

conducted Smith’s initial investigation. Yet, according to Nolan, Walker did not conduct the same

level of inquiry for Smith. Walker testified: “It didn’t warrant a serious enough offense for me to

consider it to be something I would [investigate] . . . . [U]pon talking with the owners of the place

and reviewing the video and getting kind of a snapshot of the video, that was it.” Walker Dep.,

R.20, PageID.589–90. Nolan argues that Walker treated Smith more favorably than her, despite

their conduct being similar.

       We find Nolan’s argument unpersuasive. To be sure, there were some similarities between

Nolan’s and Smith’s violations. They had the same investigator (Walker) for violating the same

rule, and, in both instances, Walker followed similar steps, interviewing people who might have

more information and reviewing relevant video and audio recordings. But the findings of the

investigations revealed significant differences between the two officers’ respective situations.

Smith only wore his uniform outside of work to have dinner and the investigation did not reveal

any instance where Smith tried to use his uniform or position of authority to obtain anything for

himself or others. Nolan, on the other hand, was reported to have not only worn her uniform in

public, but also to have used her employment to seek a favorable sentence for McCoy. Unlike his

findings with respect to Smith, Walker determined that Nolan not only violated Rule 7 (Smith’s

only violation), but also contravened Rules 16, 21, 24, and 39 by disclosing her employment when

she spoke with the probation officer in McCoy’s case and by testifying during McCoy’s

sentencing.




                                                -10-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


       Nolan argues alternatively that ODRC failed to investigate whether Smith violated a

second rule by purchasing or consuming alcoholic beverages while in uniform. But there was no

evidence of Smith purchasing or consuming alcohol. Mere speculation or allegation is insufficient

to establish a comparator; Nolan must present evidence from which a reasonable jury could rule

in her favor, a burden that she has failed to carry here. Anderson, 477 U.S. at 252.

B. Ryan Pakish

       Ryan Pakish was a corrections officer who was repeatedly late to work. Pakish violated

the attendance policy twice in the same week: once on September 15, 2018, and the other time

three days later. For these violations, Pakish was issued only a written reprimand.

       Nolan argues that she and Pakish were similarly situated because they both committed the

same misconduct—being late for work two times. Yet Nolan received a two-day suspension, while

Pakish received only a written reprimand.

       When determining whether the conduct was substantially identical, we look not only to the

rule violated but also the type, severity, and circumstances of the conduct. Spratt, 812 F. App’x

at 355. Here the conduct clearly was similar in the type and severity, but the circumstances were

different. ODRC’s policy allows for consideration of “circumstances which may mitigate or

aggravate a penalty.” R.24-1, PageID.1632. In accordance with its progressive discipline policy,

ODRC requires consideration of “the similarity and proximity in time of offenses when

contemplating employee disciplinary action.” Id. at PageID.1633. In this vein ODRC “may repeat

disciplinary penalties for repeat violations of a similar nature when offenses occur in close

proximity in time.” Id. (emphasis added).

       Here, ODRC acted within its discretion to issue Pakish a single written reprimand for two

attendance policy violations that occurred within the same week. Nolan’s late arrivals to work,


                                               -11-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


though violating the same rule, occurred more than a year apart. In fact, Nolan’s initial written

reprimand in March 2015 was similar to Pakish’s in that ODRC issued her a single written

reprimand for two attendance policy violations that occurred approximately one month apart.

Also, ODRC considered mitigating and aggravating circumstances before issuing Nolan a two-

day suspension. The report acknowledged the car trouble Nolan had that morning as a mitigating

factor, but also noted repeated attendance issues that led to her latest violation. Thus, Nolan has

not presented evidence from which a reasonable jury could find in her favor that Pakish is a valid

comparator.

                                                IV.

       Nolan’s failure to provide evidence of similarly situated comparators appears to be fatal to

her prima facia case. That being said, a part of Nolan’s comparator argument hinges on the

possibility that ODRC disingenuously accused Nolan of violating Rules 16, 21, 24, and 39. If this

were true, drawing inferences in a light most favorable to Nolan would suggest that she was indeed

similarly situated to Smith in that they both violated only Rule 7 when they wore their uniform

outside of work. See Matsushita Elec., 475 U.S. at 587.

       ODRC counters that Nolan’s conduct clearly violated additional rules. The additional rules

relate to ODRC’s Public Relations Policy, which includes rules that prohibit employees from

misusing their official position for personal gain and from acting in ways that would discredit

ODRC. ODRC argues that Nolan violated these rules when she (1) in full uniform, took notes for

McCoy at the criminal trial and conferred with him during breaks, (2) contacted McCoy’s PSI

writer after his criminal trial and indicated that she worked at the ODRC in order to gain favor for

McCoy, and (3) testified as a character witness at McCoy’s sentencing hearing, when she again

disclosed her employment as she sought favorable treatment for McCoy.


                                               -12-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


       Nolan has three interrelated avenues for establishing pretext: “(1) that the proffered reasons

had no basis in fact, (2) that the proffered reasons did not actually motivate the employer’s action,

or (3) that they were insufficient to motivate the employer’s action.” Tingle v. Arbors at Hilliard,

692 F.3d 523, 530 (6th Cir. 2012) (cleaned up). The heart of that inquiry is to determine whether

ODRC proffered reasons to conceal intentional discrimination. See id. This burden, therefore,

“merges with the ultimate burden of persuading the court that she has been the victim of intentional

discrimination.” Burdine, 450 U.S. at 256. On summary judgment, “[i]n evaluating pretext and

the plaintiff’s ultimate burden, the court should consider all [probative] evidence in the light most

favorable to the plaintiff, including the evidence presented in the prima facie stage.” Jackson, 814

F.3d at 779 (quoting Provenzano, 663 F.3d at 812).

       Yet, an employee cannot establish pretext “as long as an employer has an honest belief in

its proffered nondiscriminatory reason,” even if that proffered reason ultimately is incorrect.

Majewski v. Automatic Data Processing, Inc., 274 F.3d 1106, 1117 (6th Cir. 2001) (citing Smith

v. Chrysler Corp., 155 F.3d 799, 806 (6th Cir. 1998)). The honest belief rule seeks to determine

“whether the employer made a reasonably informed and considered decision before taking an

adverse employment action.” Smith, 155 F.3d at 807. The employer’s decisional process need not

“be optimal or [leave] no stone unturned.” Id. Rather, the employer must have had an honest

belief in its reasoning when it relied “on the particularized facts that were before it at the time the

decision was made.” Id. The plaintiff must then produce “evidence which demonstrates that the

employer did not ‘honestly believe’ in the proffered non-discriminatory reason for its adverse

employment action.” Braithwaite v. Timken Co., 258 F.3d 488, 494 (6th Cir. 2001) (citing Smith,

155 F.3d at 806–07). Should the plaintiff fail to rebut properly the employer’s honest belief




                                                 -13-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


defense, the employer is entitled to summary judgment. See Jones v. St. Jude Med. S.C., Inc., 504

F. App’x 473, 477 (6th Cir. 2012).

       Nolan argues that the additional rule violations were pretext for two primary reasons. First,

nowhere in the ODRC’s employee manual is there a rule that explicitly forbids employees from

testifying in court; nor is there a rule that prohibits an employee from disclosing to the public her

place of employment. As evidence of this, Nolan cites an exchange from the warden’s deposition

concerning employee conduct in public:

       Q: . . . is there a policy that would disallow [an employee] from testifying on
       behalf of their relative for sentencing reasons?

       A: No.

       ....

       Q: And is there a policy written by the ODRC that you know of that prohibits an
       employee at the department who works for the ODRC from indicating in any
       public forum where they’re employed?

       A: No, they can state where they’re employed.

Wainwright Dep., R.22, PageID.945–46, 950. Thus, according to Nolan, she did not violate any

rules when she participated in McCoy’s proceedings. Second, Nolan points to her arbitration

award as evidence that ODRC lacked just cause to remove her for the alleged rule violations.

       Nolan has failed to present sufficient evidence to support her pretext argument. First, the

warden’s deposition does not provide proof to rebut the conclusion that ODRC honestly believed

that Nolan violated several rules by testifying at the sentencing hearing. Though the warden stated

that an employee can testify in court and can reference employment at the ODRC in public without

warranting removal, the deposition reveals nothing concerning whether an employee can reference

her employment at a sentencing hearing to gain favorable treatment on behalf of another. Second,

while the arbitrator reversed ODRC’s removal of Nolan, he concluded that Nolan’s conduct

                                                -14-
No. 21-4213, Nolan v. Ohio Dep’t of Rehab. and Corr.


violated multiple rules. Though removal may have been too severe, the arbitrator nevertheless

agreed that Nolan’s actions were negligent, calling for fourteen months without backpay. Even if

ODRC’s final disposition was in error, Nolan has not carried her burden of presenting evidence to

disprove ODRC’s honest belief that her rule violations warranted removal.

                                               V.

       For the foregoing reasons we AFFIRM the district court’s grant of summary judgment for

the defendants.




                                              -15-